        Case 3:20-cr-00046-BAJ-SDJ             Document 12-1        08/24/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               CRIMINAL NO. 20-046-BAJ-SDJ

VERSUS                                                 JUDGE BRIAN A. JACKSON

CLARENCE OMERR GREEN                                   MAGISTRATE JUDGE JOHNSON


                              DEFENDANT’S MEMORANDUM
                          IN SUPPORT OF MOTION TO SUPPRESS


       The defendant submits the following memorandum on support of his motion to suppress

the statements made in the above captioned matter:

       On January 1, 2020, the defendant was subjected to detention pursuant to the unlawful stop

of the vehicle in which he was riding, and the further unlawful search of the vehicle and all of its

passengers. The stop was made by deputies with the East Baton Rouge Parish Sheriff’s Office.

The officers did not allege any traffic infractions or other violations of the law as grounds for

stopping the vehicle. According to the arresting officers, they stopped the vehicle simply because

it was in an area where unlawful activity sometimes takes place.

       The authority of law enforcement to effectuate so-called “investigatory stops” is not

limitless. “In justifying the particular intrusion the police officer must be able to point to specific

and articulable facts which, taken together with rational inferences from those facts, reasonably

warrant that intrusion.” Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889

(1968). In the instant case, the arresting officers gave no facts whatsoever in support of their stop

of the vehicle in which Mr. Green was riding. The stop was based purely on a vague allegation of

“suspicious driving.” The highest courts of the land have long held that law enforcement may not

invade the privacy of private citizens “based on nothing more substantial than inarticulate
          Case 3:20-cr-00046-BAJ-SDJ          Document 12-1       08/24/20 Page 2 of 2




hunches.” Id. at 22. As the behavior of the deputies in detaining the vehicle and searching both

the car and its occupants is a clear and incontrovertible violation of well-established Fourth

Amendment law, the defense urges this Honorable Court to suppress any statements or physical

evidence obtained as a result as "fruit of the poisonous tree" pursuant to Wong Sun v. United States,

371 U.S. 471, 488, 83 S. Ct. 407, 417, 9 L. Ed. 2d 441 (1963).


                                      RESPECTFULLY SUBMITTED:
                                      REBECCA L. HUDSMITH
                                      FEDERAL PUBLIC DEFENDER FOR THE
                                      MIDDLE & WESTERN DISTRICTS OF LOUISIANA
                                      By:  S/ Richard M. Upton
                                           RICHARD M. UPTON, BAR NO.12984
                                           Assistant Federal Public Defender
                                           707 Florida Street, Suite 303
                                           Baton Rouge, Louisiana 70801
                                           (225)382-2118 (Phone)
                                           (225)382-2119(Fax)
                                           Mark_Upton@fd.org




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, a copy of the above pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to Mr. Eli Abad, Assistant United States Attorneys, by operation of the court’s electronic filing

system.

                                      /s/ Mark Upton
